t c memo united_states tax_court conrad prentiss burnett jr petitioner v commissioner of internal revenue respondent docket no 7767-17l filed date conrad prentiss burnett jr pro_se robert j braxton for respondent memorandum opinion gerber judge this matter is before the court on respondent’s motion for summary_judgment filed pursuant to rule on date the court 1unless otherwise indicated all section references are to the internal continued filed respondent’s motion for summary_judgment on date the court filed petitioner’s notice of objection to motion for summary_judgment background the following facts are based on the parties’ pleadings respondent’s motion and petitioner’s opposition including the attached affidavits and exhibits petitioner resided in virginia at the time the petition was filed for taxable_year petitioner did not file a federal_income_tax return and respondent prepared a substitute for return for him on date respondent sent petitioner a notice_of_deficiency for petitioner did not petition the tax_court with respect to that notice on or around date respondent assessed the deficiency along with additions to tax and interest for the taxable_year on date respondent issued a notice cp92 seizure of your state tax_refund and notice of your right to a hearing levy notice informing petitioner that respondent had seized dollar_figure of his state tax_refund and applied it towards his unpaid tax_liability the letter further advised petitioner that he had the right to a collection_due_process cdp hearing continued revenue code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure on date petitioner submitted a form request for a collection_due_process or equivalent_hearing in a document attached to the form petitioner stated that he is not subject_to federal_income_tax because there is nothing in the internal_revenue_code that makes him liable he did not receive a notice_and_demand for the tax_liability he did not receive a levy notice before collection and the levy notice he received was not signed and did not apply to his property on date respondent sent petitioner a letter acknowledging receipt of the request for a cdp hearing on date petitioner sent respondent a letter requesting a face-to-face cdp hearing and stating that respondent’s request for tax returns for years other than was absolutely irrelevant and requested information and authority that allows respondent to request unfiled tax returns for uninvolved tax years and to levy upon his property before a cdp hearing petitioner also asserted a number of common tax-protester arguments and stated that he would record any telephone calls with respondent in response respondent sent petitioner a letter dated date advising him that one or more issues raised in the cdp request are deemed frivolous and would thus disqualify him for a face-to-face cdp hearing however he would be allowed a face-to-face cdp hearing if he withdrew any frivolous issues in writing within days respondent informed petitioner after review of the record that the tax returns requested for tax years other than were listed on the notice which provided him with his cdp rights and were also listed on his form finally respondent informed petitioner that recording a cdp hearing was allowed only for in-person hearings and he also provided petitioner with the statutory authority under sec_6330 that allows respondent to levy upon a state_income_tax refund before a cdp hearing on date petitioner sent respondent a letter requesting a cdp hearing by correspondence in the letter petitioner repeated generally the same tax-protester arguments including that his property is not subject_to levy because he is not a federal employee and that only property already in respondent’s possession is subject_to levy or seizure he further requested that respondent address the statutes legal issues and facts of the case on date settlement officer dunnington so dunnington sent petitioner a letter appeals received your request for a collection_due_process_hearing informing him that a telephone cdp hearing was scheduled for date the letter further requested that petitioner provide a copy of his signed tax_return for for audit_reconsideration a completed form 433-a collection information statement for wage earners and self-employed individuals a signed tax_return for taxable_year and any reasons why he should be allowed to dispute the underlying liability for taxable_year finally so dunnington warned petitioner that if he continued to maintain a frivolous or groundless position he could be subject_to a penalty up to dollar_figure by the court pursuant to sec_6673 on date petitioner sent a second letter requesting a face-to- face cdp hearing stating his due process rights entitled him to a face-to-face hearing and that a telephone hearing was not acceptable petitioner included a notice of violation of the statute_of_limitations for tax collection under title_26 u s c sec_6502 which contained the same tax-protester arguments he had made in his previous documents and correspondence and he claimed that respondent could not collect his tax_liability because the period of limitations had expired on date so dunnington replied by letter acknowledging that petitioner requested to have his cdp hearing via correspondence she responded to several of petitioner’s frivolous arguments she warned him that the court could impose a penalty up to dollar_figure if he continued to make arguments that have been deemed frivolous she again requested that he provide her with an original and signed copy of his delinquent tax_return for the form 433-a and other financial information petitioner did not provide so dunnington with a signed tax_return for or any other taxable_year and did not submit any collection information or other documentation consequently respondent issued petitioner a notice_of_determination sustaining the levy notice and seizure of petitioner’s state_income_tax refund on the basis that the notice was appropriate and balanced the need for the efficient collection_of_taxes with petitioner’s legitimate concern that any collection action be no more intrusive than necessary the notice_of_determination further stated that the appeals_office was unable to grant petitioner’s request for a face-to-face hearing or consider an alternative to collection because petitioner had failed to provide his original return for taxable_year for audit_reconsideration petitioner was not currently in compliance with filing returns and paying his taxes and petitioner had failed to provide the requested financial information petitioner timely filed a petition with this court challenging the determination notice which generally repeated the same common tax-protester arguments he had made during the administrative proceedings discussion litigants may move for summary_judgment on all or any part of the legal issues in controversy rule a summary_judgment may be granted if there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b factual inferences are viewed in the light most favorable to the nonmoving party and the moving party bears the burden of proving that there is no genuine issue of material fact 98_tc_518 aff’d 17_f3d_965 7th cir the party opposing summary_judgment must set forth specific facts which show that a genuine dispute as to a material fact exists and may not rely merely on allegations or denials in the pleadings rule d see sundstrand corp v commissioner t c pincite sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer who fails to pay taxes within days after notice_and_demand for payment sec_6331 provides that the levy authorized in sec_6331 may be made with respect to unpaid tax only if the secretary has given written notice to the taxpayer days before the levy sec_6330 requires the secretary to send a written notice to the taxpayer of the amount of unpaid tax and of the taxpayer’s right to a sec_6330 hearing at least days before the levy has begun petitioner has repeatedly complained regarding the appropriateness of collection actions with respect to his state tax_refund first he argues that he did not receive proper notice_and_demand in that he was not given an opportunity for a cdp hearing before the levy however sec_6330 expressly provides an exception to the notice before levy requirement where the secretary has served a levy on a state to collect a federal tax_liability from a state tax_refund second petitioner argues that he is entitled to a face-to-face cdp hearing collection_due_process hearings are informal may consist of one or more oral or written communications between a settlement officer and the taxpayer and do not require the settlement officer and the taxpayer to have a face-to-face conference see sec_301_6330-1 q a-d6 proced admin regs this court has consistently held that a face-to-face cdp hearing is not required pursuant to sec_6320 or sec_6330 and a proper cdp hearing may occur by telephone or by correspondence under certain circumstances see 129_tc_107 115_tc_329 toth v commissioner tcmemo_2010_227 huntress v commissioner tcmemo_2009_161 moline v commissioner tcmemo_2009_110 aff’d 363_fedappx_675 10th cir if a cdp hearing is requested the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec c a the taxpayer may also raise challenges to the existence or amount of the underlying tax_liability if the taxpayer did not receive a statutory_notice_of_deficiency with respect to the underlying tax_liability or did not otherwise have an opportunity to dispute that liability sec_6330 an issue is not properly raised during a cdp hearing if the taxpayer fails to request consideration of the relevant issue or fails to present evidence after being given a reasonable opportunity to do so see 140_tc_173 see also sec_301_6330-1 q a-f3 proced admin regs respondent issued a notice_of_deficiency to petitioner for taxable_year on date because petitioner received a notice_of_deficiency for the year at issue and thus had a prior opportunity to dispute his underlying liability for that year he cannot challenge the existence or amount of that liability here moreover sec_6330 permits only relevant issues to be raised the term relevant does not include frivolous or groundless issues see hathaway v commissioner tcmemo_2004_15 petitioner has raised solely frivolous issues using common tax-protester arguments we will not refute these arguments with somber reasoning and copious citations as if such arguments possessed some colorable merit 737_f2d_1417 5th cir because petitioner’s underlying liability is not properly at issue in this case we review respondent’s determination regarding collection action for abuse_of_discretion 114_tc_176 pursuant to this standard the taxpayer must prove that the determination was arbitrary capricious or without sound basis in fact or law 114_tc_604 112_tc_19 generally we may consider only those issues that the taxpayer raised during the hearing see sec_301_6330-1 q a-f3 proced admin regs see also 118_tc_488 we have consistently held that it is not an abuse_of_discretion for the appeals_office to reject collection alternatives and sustain the proposed collection action on the basis of the taxpayer’s failure to submit requested financial information or failure to be current with his or her filing obligations see huntress v commissioner tcmemo_2009_161 prater v commissioner tcmemo_2007_241 roman v commissioner tcmemo_2004_20 so dunnington informed petitioner that he needed to withdraw his frivolous claims and requested that he provide a form 433-a file his delinquent income_tax return and be in compliance with his federal_income_tax filing obligations in order to qualify for a face-to-face cdp hearing however after being given ample time petitioner never withdrew his frivolous claims provided the requested financial information or filed his delinquent_return accordingly so dunnington did not abuse her discretion in sustaining the collection action respondent suggests the imposition of a penalty under sec_6673 the court may on its own determine whether to impose a penalty not to exceed dollar_figure when it appears to the court that a taxpayer’s position is frivolous or groundless sec_6673 we did not find in the record that petitioner has made these or similar frivolous claims in the tax_court before thus we will not impose a sec_6673 penalty here however we caution petitioner that future advancement of these or similar arguments is likely to be sanctioned and may result in a penalty of up to dollar_figure under sec_6673 we find that there is no genuine dispute as to any material fact for trial in this case accordingly we will grant respondent’s motion for summary_judgment and sustain the determination to proceed with the proposed collection action to reflect the foregoing an appropriate order and decision will be entered
